DETAILED ACTION
This action is in response to new application filed 11/23/2020 titled “LEARNING GUIDED OBFUSCATION FRAMEWORK FOR HARDWARE IP PROTECTION”. Claims 1-21 were received for consideration are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.

Reasons for Allowance
	The prior art does not show with respect to independent claims 1, 8 and 15 the distinct features of: generating a vector for the key vulnerability matrix, the vector comprising a value for each key-bit of the plurality of key-bits identifying whether the attack successfully extracted the correct key value for the key-bit; and for each key-bit of the plurality of key-bits: determining whether the key-bit is vulnerable to at least one attack in the plurality of attacks based at least in part on the values found in the key vulnerability matrix for the key-bit; and responsive to the key-bit being vulnerable to the at least one attack in the plurality of attacks: de-obfuscating a key-gate used for the key-bit within the locked version of the hardware IP design; removing the key-gate from the locked version of the hardware IP design; identifying a set of design modification 

The closest prior art Sinanoglu et al (2019/0129892) A1, directed to locking an IC design by modifying a design of an integrated circuit(s) (ICs) by modifying a logic gate(s) in the design for a protected input pattern(s), and providing a restoration unit(s) into the design, where the restoration unit(s) can be configured to (i) produce an error-free output(s) when a correct secret key can be applied to the restoration unit(s), and (ii) produce an erroneous output(s) when an incorrect key can be applied to the restoration unit(s);
KAMALLT, Hadi Mardani et al. “Full-Lock: Hard Distributions of SAT Instances For Obfuscatinge Circuits Using Fully Configurable Logic and Routing Blocks” discloses a SAT-resistant logic-locking technique, denoted as Full-Lock, to obfuscate and protect the hardware against threats including IP-piracy and reverse-engineering; 
SIRONE, Deepak et al. “Functional Analysis Attacks on Logic Locking” discloses Logic locking refers to a set of techniques that can protect integrated circuits (ICs) from counterfeiting, piracy and malicious functionality changes by an untrusted foundry. It achieves these goals by introducing new inputs, called key inputs, and additional logic to an IC such that the circuit produces the correct output only when the key inputs are 
YASIN, Muhammad et al. “Provably-Secure Logic Locking: From Theory To Practice” discloses stripped-functionality logic locking (SFLL), which strips some of the functionality of the design and hides it in the form of a secret key(s), thereby rendering on-chip implementation functionally different from the original one. When loaded onto an on-chip memory, the secret keys restore the original functionality of the design. 
Therefore the closest prior art Sinanoglu et al (2019/0129892), KAMALLT, Hadi Mardani et al. “Full-Lock: Hard Distributions of SAT Instances For Obfuscatinge Circuits Using Fully Configurable Logic and Routing Blocks”, SIRONE, Deepak et al. “Functional Analysis Attacks on Logic Locking” and YASIN, Muhammad et al. “Provably-Secure Logic Locking: From Theory To Practice”  fails to suggest the distinct features of the claimed limitations as mentioned above in combination with the other claimed elements as a whole. Therefore, the above features in conjunction with all other limitations of the claim and dependent claims are hereby allowed.

Conclusion
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the

1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to.
5:00 P.M. The examiner can also be reached on alternate Fridays from 7:30 A.M. to
4:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492